Mr. Justice Green
delivered a dissenting opinion follows:
Concurring generally with the views expressed by Mr. Justice Landsden, I reached this result by a somewhat *494different process of reasoning. The proposition advanced by the attorney general; and sustained by authorities referred to in his brief and in the opinion of Mr. Justice Williams is that by reason of the provisions of section 28, article 2, of the constitution, the legislature is forbidden to exempt from taxation any property except that designated therein as being subject to exemption.
In my opinion, a tax upon State bonds is not a tax upon property, as that word is used in this section of the constitution.
While State bonds are property, and a tax upon them is primarily exacted of the holder, such a tax goes beyond the holder. It goes back of the bondholder, and reaches the State itself. The value of the State’s securities, and its ability to realize upon them, is dependent upon the burdens or conditions attached to the ownership thereof. To the extent that bonds are taxed, to that extent is their value depreciated. To that extent is the State’s power to borrow money embarrassed. As such taxation lessens the price for which said bonds will sell, and decreases the amount they will bring, it is obvious that, when an issue of bonds is to be negotiated by the State, the treasury of the State at last bears the burden of such taxation.
This is no new idea, but has long been accepted as true.
In the case of Weston v. Charleston, 2 Pet., 449, 7 L. Ed., 481, in which the legality of a tax attempted to be levied upon bonds of the United States was considered,| *495the court considered this question in all its aspects, and the final conclusion as announced by Chief Justice Marshall was:
“The tax on government stock is thought by this court to be a tax on the contract, a tax on the power to borrow money on the credit of the United States, and conse? quently to be repugnant to the constitution.” Weston v. Charleston, supra.
This conclusion has been generally accepted since that time, and the courts of the United States will not permit taxation of government bonds, nor taxation by the government of State’s bonds, inasmuch as such taxation is held by that court to be directed against the credit of the government in the one case, or the State in the other. See citations contained in Rose’s notes, Weston v. Charleston, supra. To issue bonds is to employ a common agency for raising funds. Such bonds are but instru? mentalities of credit. They are incidents of the right to contract.
“It may be safely asserted that nothing is better settled than that securities issued by the government are as much the instrumentalities of the government as other means adopted by it to perform its functions.” Penick v. Foster, 129 Ga., 217, 58 S. E., 773, 12 L. R. A. (N. S.), 1159.
Must the State tax its own agencies, its own instru-mentalities? Does the constitution require this? If vo( concede, under the peculiar language of our constitution,! ;hat even State property must be taxed, unless exempted .herefrom by legislative action, still it does not follow *496that by reason of this constitutional provision., fhe Plate’s right of contract must be taxed. The mandate to tax property does not mean that contract rights or State [.agencies or instrumentalities. . must be taxed. These things are not included within the meaning of the term property.
There is a well-established distinction between public property and public instrumentalities in respect to taxation.
In McCulloch v. Maryland, 4 Wheat., 316, 4 L. Ed., 579, it was held that a tax attempted to be levied by the State of Maryland upon a branch of the Bank of the United States located in Baltimore was invalid. It was said that this bank was but an agency of the government, created to aid the fiscal operations of the government, and no State would be permitted to tax such an arm or agency of the government. On the other hand, it was held that if this government agency acquired real estate, property which it held just as individuals hold property, such property might be taxed by the State.
To tax a government agency is to retard, impede, or burden that agency; but property acquired by such an agency was placed in the same condition as property acquired by the individual. McCulloch v. Maryland and Weston v. Charleston, supra.
So when the State acquires property, real or personal, which it holds as an individual would hold such property, this property under our constitution is subject to t^x, unless exempted by the legislature. '
ffkis nimkiaa a£ however, relate* to *497porperty alone, and does pot refer to the State’s right to contract, or its agencies and instrumentalities. These things are not 'property as the word is here used.
The constitution of Georgia provided that all property should be taxed except public property. After a full consideration of the subject, and a review of the cases, it was held by the Georgia court that a municipal bond was not property within the meaning of the constitution. Penick v. Foster, 129 Ga., 217, 58 S. E., 773, 12 L. R. A. (N. S.), 1159.
The supreme court of Louisiana, construing a provision of the constitution of that State that all property should be taxed, held that this provision did not require a tax- upon bonds issued by one of the municipalities of the State. The court said:
“Nor can it be successfully opposed to this view that the words £all property should be taxed’ are too clear ■and unambiguous to leave room for construction. On the contrary, such general terms and expressions are constantly subjected to construction, and it may be said .that they are never allowed their full literal import. To do so would be to extend their intent to subjects which ■the State has clearly no power to tax, such as bonds of ■the United States and other means and instrumentalities for the exercise of the powers delegated to the federal government, and to qther subjects, such as the salaries of judges, public property (though this is ex.pressly exempted), and the like, which though it is with* i in the power of the State to tax, are yet considered on ■¿fundamental principles to be nontaxable.” State, ex *498rel. Da Ponte, v. Board of Assessors, 35 La. Ann., 651.
It cannot be successfully contended under Tennessee authorities that by reason of the language of our Constitution there can be no such thing as an implied exemption from taxation.
In Nashville v. Smith, 86 Tenn., 213, 6 S. W., 273, it appeared that the city of Nashville operated a waterworks system, selling water to consumers, and conducting this plant generally as water companies conduct their business. The revenue act provided that water companies were liable for a privilege tax of $600 per an-num, and it was sought to collect this tax from the city of Nashville for exercising this privilege.
The court pointed out that there was no act of the legislature exempting municipalities from the payment of privilege taxes; that the only exemption of municipalities was from ad valorem taxation with respect to property used exclusively for municipal purposes. The court said:
“So that there is not to be found in our statutes any express exemption to the city from the tax against which complaint is made in the petition. But we think an express statutory exemption is not required to enable the city to avoid the payment of the tax in such a case as this. Some things are always presumptively exempted from the operation of general revenue laws, because it is reasonable to suppose that they were not within the intent of the legislature. It cannot be supposed that the legislature would ever lay the burden of taxation upon public property j therefore, however general may be th« *499enumeration of property for taxation, the reasonable conclusion is that the property held by the State and its municipalities for governmental purposes was intended to he excluded, and the law will be administered as excluding it in fact. Cooley on Taxation, 172; 1 Desty on Taxation, 48, sec. 16.” Nashville v. Smith, supra.
In the above case, the city waterworks were held to be exempted by implication from the payment of the privilege tax laid upon all water companies. It was not supposed that the legislature, in assessing this privilege tax, intended it to operate against and burden the attempt of any municipality to supply water to its citizens.
So, in construing the constitutional provision as to taxation, we must presume that some things were exempted from its scope, because they cannot reasonably be supposed to have been within the contemplation of the framers of that instrument.
It could not have been inte ided by the convention to compel the State to levy any tax which would have to be borne by the State itself. The object of taxation is to bring money into the treasury. The mandate to tax all property has for its purpose the augmentation of the State’s funds. This provision does not enjoin inconsistency. It was never meant to force taxation of property, when that property was of such nature that to tax it was to tax the State.
The mistake of the majority is in their failure to differentiate State bonds from other properly. As subjects of taxation, such bonds have peculiar and distinguishing characteristics. This differene& was long ago *500recognized by the supreme court ,of the United States, as heretofore pointed out. To tax such bonds is to tax the sovereign’s,credit. The makers of our, constitution must have appreciated this distinction, and could not have intended to refer to the State’s securities in the provision that all property should be taxed. At any rate, in the emergency now confronting us, this court should follow the courts of Louisiana and Georgia, and, as this court and all courts have done before, when the good of the public requires, consider the welfare of the State as ■well as the dictionary in defining and construing language of the constitution.
The importance of preserving to the State the right to the free use of its credit has been stressed in the opinion of Justice Lansden, and nothing further need be said upon that subject.
In the absence of explicit language in the constitution depriving the legislature of the power to exempt these bonds from taxation, I am unable to reach the conclusion that they are without such power. As seen before, this tax is in reality borne by the State, and I cannot believe that, it was the intention of the constitution to force the State into the inconsistency of taxing itself.